           Case 2:20-cr-00110-JAD-VCF Document 19 Filed 12/01/20 Page 1 of 3




 1
 2
 3                              UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5
 6   UNITED STATES OF AMERICA,                              Case No.: 2:20-cr-00110-JAD-VCF
 7                           Plaintiff,                     Order Granting Motion to Reopen
                                                             Detention and Setting Hearing
 8   v.
                                                                      (Docket No. 18)
 9   RYAN JOSEPH RITTER,
10                          Defendant.
11         Pending before the Court is Defendant Ryan Joseph Ritter’s motion to reopen his detention
12 hearing, filed on November 12, 2020. Docket No. 18. The United States failed to respond to
13 Defendant’s motion and the time to do so has passed, which constitutes a consent to granting the
14 motion.1 LCR 47-3. Therefore, the Court GRANTS Defendant’s motion, Docket No. 18, as
15 unopposed and orders his detention hearing reopened.
16         IT IS HEREBY ORDERED that the Court sets the reopened detention hearing for
17 December 7, 2020, at 10:00 a.m.
18         IT IS FURTHER ORDERED that, pursuant to General Order 2020-05, this hearing will be
19 a video hearing.
20         IT IS FURTHER ORDERED that, no later than December 3, 2020, counsel shall file notice
21 on the record as to whether Defendant waives his right to personal appearance and consents to
22 appear via video link.
23         IT IS FURTHER ORDERED that, no later than December 3, 2020, all counsel must contact
24 the Court’s Courtroom Administrator at Ari_Caytuero@nvd.uscourts.gov with information on
25 how counsel will participate in the video conference. If counsel will be appearing using their own
26
   1
27 United The   Court expects better practice from litigants than failure to respond to a motion. If the
            States agrees with Defendant’s request, the proper course would be to file either a
28 stipulation or a response indicating the United States’ agreement.

                                                     1
             Case 2:20-cr-00110-JAD-VCF Document 19 Filed 12/01/20 Page 2 of 3




 1 digital equipment, they must confirm with the Courtroom Administrator that their equipment is
 2 working and provide their e-mail addresses to receive the video-conference invitation. Counsel
 3 must also provide their phone numbers in the event of any technical difficulties. If counsel prefer
 4 to appear telephonically, they must so inform the Courtroom Administrator. Counsel may appear
 5 telephonically by calling the Court conference line at 877-402-9757 at least five minutes prior to
 6 the hearing. The conference code is 6791056. In order to ensure a clear recording of the hearing,
 7 the call must be made using a land line phone. Cell phone calls, as well as the use of a speaker
 8 phone, are prohibited.
 9           IT IS FURTHER ORDERED that the following Video Conference Instructions shall be
10 complied with at all times:
11              •   Log on to the call ten minutes before the scheduled hearing time.
12              •   Mute your sound after checking in with the Courtroom Administrator.
13              •   Do not talk over anyone.
14              •   State your name for the record each time you begin to speak.
15              •   Do not allow other people on your video screen.
16              •   Do not allow other people to move in the background of your video screen.
17              •   Do not record the hearing.
18              •   Do not forward any video-conference invitations.
19              •   Unauthorized users on the video conference will be removed.
20           IT IS FURTHER ORDERED that members of the public may access and listen to the
21 hearing by calling 877-402-9757 and entering access code 6791056, no later than five minutes
22 before the scheduled hearing start time. All members of the public must have their own phones
23 on mute throughout the hearing and are not allowed to speak or disrupt the hearing.
24 . . . .
25 . . . .
26 . . . .
27 . . . .
28 . . . .

                                                     2
           Case 2:20-cr-00110-JAD-VCF Document 19 Filed 12/01/20 Page 3 of 3




 1         Anyone granted remote access to a proceeding is reminded of the general prohibition
 2 against photographing, recording, and rebroadcasting of court proceedings. Violation of these
 3 prohibitions may result in sanctions, including removal of court-issued media credentials,
 4 restricted entry to future hearings, denial of entry to future hearings, or any other sanctions deemed
 5 necessary by the Court.
 6         IT IS SO ORDERED.
 7         DATED: December 1, 2020.
 8
 9                                                NANCY J. KOPPE
                                                  UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     3
